Citation Nr: 1046994	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to increased ratings for bilateral hearing loss, 
rated at 20 percent prior to June 26, 2007, and 50 percent from 
June 26, 2007, forward.

2.  Entitlement to service connection for a right knee disorder, 
status-post total knee arthroplasty, to include as secondary to 
the service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 to April 1952 and 
from May 1963 to December 1972  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of increased ratings for hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  

The issues of an increased rating for the low back 
disability and service connection for tinnitus have been 
raised by the record but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  See January 2007 
statement; February 2008 VA examination record.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's right 
knee disorder is related to service.    

CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence documents that the Veteran has been diagnosed and 
treated for a right knee disorder, for which he has undergone 
three total knee arthroplasties.  He contends that the right knee 
disorder is either the result of service, specifically in-service 
injuries, or was caused or aggravated by his service-connected 
low back disorder, to include the altered gait caused by the low 
back disorder.   

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  In addition, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  
38 C.F.R. § 3.310.  During the course of the appeal, VA amended 
38 C.F.R. § 3.310 (effective October 10, 2006) to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The amended 38 C.F.R. § 3.310 institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  To 
whatever extent the revised regulation may be more restrictive 
than the previous one, the Board will afford the Veteran review 
under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003). 

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect that in April 1967, the 
Veteran reported a five-day history of right knee pain with 
flexion and weight-bearing.  He denied locking or "giving way."  
Initial examination revealed that the Veteran was "very tender" 
over the medial collateral ligaments but the joint was apparently 
stable.  The Veteran was then seen in the Orthopedic Clinic, at 
which time, examination revealed full range of motion and well-
localized tenderness over the medial collateral ligament just 
below the joint line.  X-ray images were normal.  The Veteran was 
diagnosed with bursitis beneath his medial collateral ligament 
and provided a five-day prescription.  He was told to return for 
a cortisone injection if there was no improvement.  Subsequent 
treatment and examination records do not reflect any additional 
histories or findings specific to the right knee.  

Post-service medical records are silent as to any histories 
specific to the knee until September 1974, when the Veteran 
reported a history of right knee repair for a torn cartilage 
approximately one year earlier.  The record is then silent until 
December 2005, when the Veteran underwent a right knee 
arthroplasty due to osteoarthritis.  Subsequent treatment records 
reflect continued histories, findings, and treatment, including 
two additional corrective arthroplasties, related to the right 
knee disorder.  See generally VA treatment records.  

In August 2006, the Veteran underwent a VA examination.  The 
examination record reflects the Veteran's history of injury to 
the right knee approximately one year after separation from 
service, which required surgical removal of cartilage.  The 
Veteran reported that his medial meniscus had degenerated since 
that surgery and that he had worsening problems with his knees 
over the years, which required treatment including a total knee 
replacement and injections.  After examination, review of the 
record, and discussion with the Veteran, the examiner diagnosed 
the Veteran with status-post recent knee replacement with mild 
valgus alignment and some loss of motion.  The examiner stated 
that in his opinion it was less likely than not that the spinal 
condition contributed significantly to the development of the 
right knee disorder.  Instead, the examiner believed that the 
medial meniscectomy performed after service was the most likely 
cause of the need for the knee replacement.  The examiner 
believed the back condition aggravated the knee symptoms of 
swelling, pain, and giving way however.  The examiner explained 
that these increased symptoms were likely to have been caused, to 
some degree, by the alteration in the Veteran's back and the 
altered gait due to the spine disability.  In sum, the examiner 
believed it was less likely than not that the need for a knee 
replacement was caused by the spinal condition but it was 
reasonable that the chronic back condition aggravated the 
underlying symptoms of the knee arthritis, contributing to some 
degree to the development of the arthritic condition which caused 
the need for a knee replacement.  

Another opinion was provided by a VA nurse practitioner in March 
2007.  See March 2007 VA treatment record.  The nurse 
practitioner noted the Veteran's history of a post-service injury 
to the meniscus and the VA examiner's finding that this injury 
ultimately caused the need for the knee replacement.  She also 
noted the in-service findings of tenderness over the medial 
collateral ligament, which was assessed as bursitis, but 
indicated that there was no way to image the medial cruciate 
ligament at that time.  Thus, though the Veteran did injure his 
knee after service, she believed it was as likely as not that the 
initial injury to the meniscus was in service and that this in-
service injury contributed to the Veteran's right knee 
disability, status-post knee replacement.

After review of the evidence, the Board finds service connection 
is warranted for the Veteran's right knee disorder based on the 
evidence that the condition initially onset during service.  The 
Board acknowledges that the Veteran was not diagnosed with a 
chronic condition in service and that the Veteran has 
acknowledged a post-service injury to the right meniscus.  
However, based on the evidence of tenderness at the site of the 
right meniscus in service, the Veteran's competent history of 
continuous problems with the knee during and since service, and 
the opinions of record, and resolving all doubt in favor of the 
Veteran, the evidence is in equipoise as to whether the Veteran's 
current right knee disorder is related to service.  In such 
circumstances, the benefit of the doubt goes to the Veteran; 
consequently, service connection is granted.  38 U.S.C.A. § 
5107(b).

VA has a duty to notify and assist claimants for benefits.  The 
decision above grants service connection for a right knee 
disorder.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  


ORDER

Service connection for a right knee disorder is granted.



REMAND

Although the Board regrets the additional delay, further 
development is needed on the claim for increased ratings for 
hearing loss because the medical evidence not adequate for rating 
purposes.  Specifically, the Board finds the VA examinations are 
not adequate for rating purposes because, although the examiners 
provided the audiometric findings, they failed to comment on the 
functional effects caused by the hearing disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist 
must document the objective test results and the functional 
effects associated with a hearing disability).  Thus, another 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA 
treatment records, particularly those 
dating after November 10, 2009, and prior 
to December 11, 2005.  Ask the Veteran 
about the existence of any non-VA treatment 
records and request any reported records.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral hearing loss.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability pursuant to Martinak.

3.  After all development is complete, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


